                                                                          filed
                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS M R ? 2071
                             BEAUMONT DIVISION

UNITED STATES OF AMERICA §                                       BY
                                              §                  DEPUTY
v.                            §                          No. l:20CR79
                                             §           Judge: Marcia Crone
TERRENCE NEIL BRONSON (4) §


                                   FACTUAL BASIS

       The government presents to the Court, by and through the undersigned Assistant

United States Attorney in and for the Eastern District of Texas, joined by the defendant

Terrence Neil Bronson, and the defendant's attorney, Clay Thomas, and in support of


the indictment, would show the following:

   1. That the defendant, Terrence Neil Bronson, hereby stipulates and agrees to the


      truth of all matters set forth in this factual basis, and agrees that such admission

      may be used by the Court in support of his plea of guilty to Count Six, which

       charges a violation of 21 U.S.C. § 841(a)(1), Possession with intent to distribute a

      mixture or substance containing a detectable amount of methamphetamine, and


      Count Seven of the indictment, which charges a violation of 18 U.S.C. § 924(c),

      Possessing a firearm in furtherance of a drug traf icking crime.


2. That the defendant, Terrence Neil Bronson, who is pleading guilty to such

      indictment, is one and the same person charged in the indictment.

3. That the events described in the indictment occurred in the Eastern District of

      Texas and elsewhere.



                                             1
4. That had this matter proceeded to trial, the government, through the testimony of

       witnesses, including expert witnesses, and through admissible exhibits, would

       have proven, beyond a reasonable doubt, each and eveiy essential element of the


       offense alleged in the indictment; specifically, the government would have proven

       the following stipulated facts:

       On or about June 14, 2020, Officers with the Jasper Police Department conducted

a traffic stop in Jasper Texas (Eastern District of Texas), on a vehicle driven by a person

later to be identified as Terrence Neil Bronson (Bronson). After making contact with

Bronson the officer discovered Bronson has an active warrant, and was placed under


arrest on that warrant. The arresting officer requested a K-9 unit who responded and


gave a positive alert for narcotics. Upon searching the vehicle, officers discovered a

Rossi 410 shotgun bearing serial number 5GZ131071 wrapped in a black t-Shirt on the

driver s seat. On the backseat officers found a clear plastic bag containing a crystal

substance that appeared to be methamphetamine, with a field weight of approximately 28

grams with packaging. Bronson later made a statement to police the narcotics were his.


    The suspected controlled substance was sent to the Jefferson County Crime

Laboratory, and it determined the substances recovered in the vehicle Bronson was

driving was: 28.698 grams of a mixture or substance containing a detectable amount of

methamphetamine, which is a distributable amount of methamphetamine, a Schedule II

controlled substance.




                                             2
    Officers would have testified that possession of the firearm listed above was found

on the driver s seat and in close proximity to controlled substances, which indicates that

possession of the firearm furthered, and advanced the possession and distribution of those

controlled substances.


                    DEFENDANT'S SIGNATURE AND ACKNOWLEDGMENT


5. I have read this factual basis and the indictment, or have had them read to me and

         have discussed them with my attorney. I fully understand the contents of this

         factual basis and agree without reservation that it accurately describes the events

         and my acts.




Dated:
                                            Terrence Neil Bronson
                                            Defendant



           DEFENSE COUNSEL'S SIGNATURE AND ACKNOWLEDGMENT

6. I have read this factual basis and the indictment and have reviewed them with my

         client, Terrence Neil Bronson. Based upon my discussions with the defendant, I

         am satisfied that the defendant understands the factual basis and stipulation as well

         as the indictment, and is knowingly and voluntarily agreeing to these stipulated

         facts.




Dated:



                                               3
Attorney for the Defendant




Respectfully submitted,

NICHOLAS GANJEI
ACTING UNITED STATES ATTORNEY



Russell E. James
Assistant U. S. Attorney
Eastern District of Texas
350 Magnolia, Suite 150
Beaumont, Texas 77701
409/839-2538
409/839-2550 Fax
Texas Bar No. 24071416
Russell.James@usdoj.gov




  4
